 BEARING & RIM SUPPLY CO101a supervisor. The record establishes that Bertoniereassignswork to other employees and has the authority effectively torecommend hiring and discharging employees. Accordingly,we find that he is a supervisor and shall exclude him.The sole problem in McKoy Lincoln-Mercury Companyrelates to the propriety of including Pearce, an employeewho regularly works not only in the parts department butalso as the payroll clerk and as a part-time salesman. Wenote that the performance of such multiple functions by asingle employee is persuasive evidence in support of ourfinding that all employees constitute the appropriate unit.InMagicCityMotors, the parties disagree as to theinclusion or exclusion of Stone, the head mechanic in therepair shop, and Hopkins, the son-in-law of the owner. TheEmployer would include both. The Employer admitted thatStone can transfer other employees to different tasks butcontends that such transfers can be effected bynonsupervisors.However, the Employer also admitted that Stone can effectivelyrecommend that a probationary employee be made permanentor released. We therefore find that Stone is a supervisorwithin the meaning of the Act, and shall exclude him. Likethe Employer, we think the relationship between Hopkins andA.E.Knight, Sr., insufficient, in the absence of a showingthat he is accorded disparate and preferential treatment, towarrant his exclusion. 14We find that all employees of each of the Employers atitsBogalusa,Louisiana,establishment, excluding guards,professional employees, and supervisors as defined in theAct, constitute separate units, appropriate for the purposesof collective bargaining within the meaning of Section 9 (b)of the Act.[Text of Direction of Elections omitted from publication.]14lbid.BEARING & RIM SUPPLY CO.andCECIL SALING, M. F.SCHOENBERG, ARLO L. MC FARLAND, CLYDE ENGLUNG,and DONALD W. LINDQUIST, PetitionersandWAREHOUSE-MEN, GARAGE and SERVICE STATION EMPLOYEES'LOCAL UNION NO. 334, A. F. of L.1 Case No. 19-RD-64.November 18, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition for decertificationdulyfiled under Section9 (c) of the National Labor Relations Act, a hearing was heldbeforeEugene R. Ormsbee,hearing officer. The hearing1 Thename of the Union appears as corrected at the hearing107 NLRB No. 34. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer'srulings are free from prejudicial error and arehereby affirmed.Upon the entire record in this case,the Board finds:1.The Employerisengaged in commerce within themeaningof the Act.2.The Petitioners, employees of the Employer, assert thatthe Union is no longer the representative,as defined in Section9 (a) of the Act, of the employees designated in the petition.The Union is the currently recognized representative of theEmploye-'s employees in a unit which includes the employeesdesignated in the petition.3.A questionaffecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.14.The appropriate unit:The Union moves to dismiss the decertification petition onthe ground that the proposed single-employer unit is inappro-priate in view of the Employer's 7-year history of bargainingon a multiemployer basis. The Petitioners and the Employercontend that the proposed unit is appropriate because theEmployer has withdrawn from multiemployer bargaining withthe unequivocal intention of pursuing an individual course ofactionwithrespect to its labor relations.The Employer, a wholesale distributor of'automotive parts,is a member of Associated Industries of the Inland Empire,an association of employers engaged in a variety of industriesin the Spokane, Washington, area. For the past 7 years, theEmployer, jointly with other employers, and as a member oftheParts Houses Automotive Jobbers Group, a bargaininggroup within the Association,participated in the negotiationof successive multiemployer collective-bargaining agreements.On July 16, 1953, while negotiations for a new contract werein progress,the Employer was notified that the instant de-certification petitionwas filed. Immediately thereafter theEmployer resigned from the Parts Houses Automotive JobbersGroup, notified the Association to discontinue bargaining onits behalf, and advised the Union of its action. At the hearingthe Employer stated that it desired henceforth to bargain asan individual firm.IThe Union contends that the Employer's purported with-drawal from multiemployer bargaining is a temporary ex-pedient designed to support the Petitioners'decertificationrequest and does not amount to a true abandonment of multi-employer bargaining.We find no merit in this contention.The Employer by its statements at the hearing and by its=In view of our determination that the unit in which decertification of the Union is soughtis appropriate,we find, contrary to the Union's contention, that a sufficient showing of interesttherein has been made.3The Employer has retained its membership in the Association solely for the purpose ofreceiving legislative,advisory, and business services which the Association offers. BEARING & RIMSUPPLY CO.103affirmativeactshasevinced an unequivocal intention toabandon group bargaining and to pursue instead an individualcourse of action with respect to its labor relations.4Whateverreason it might have had for so doing is immaterial.5In view of the foregoing,we find,that a single-employerunit is appropriate.Accordingly,we will deny the Union'smotion to dismiss.We find that the following employees of the Employerconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All countermen, order pickers, shipping and receiving clerks,pickup and delivery men, motorcycle riders, and parts roomhelpers at the Employer'sSpokane,Washington,plant, ex-cluding all other employees,office clerks, salesmen,guards,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Member Murdock,dissenting:Idissent from the conclusion of the majority.In my opinionthe facts do not establish an unequivocal intent by the Employerto abandon group bargaining.The Employer withdrew from thegroup during contract negotiations only after learning of thefilingof this petition, and notified the Union that it was"withdrawing from collective bargaining until the NationalLabor Relations Board had determined with whom I maylegally bargain."Under these circumstances,even though the Employerstated at the hearing its intent to bargain on an individualbasis, I am persuaded that its action was taken only to accedeto its employees' wishes6and does not independently evincean unequivocal intent to bargain alone.Iwould therefore dismissthe petition on the ground that the single-employer unit soughtis too limited in scope in view of the bargaining history on amultiemployer basis.74Cf.P.E.Ashton Company.93 NLRB 1286;Kindy Optical Company, 85 NLRB 940; AirConditioning Company of Southern California,81 NLRB 9465Pacific Metals Company,Ltd., 91 NLRB 696; Laris Motor Sales,Inc., 104 NLRB 1106.6The majority states that an employer'smotive for withdrawal is immaterial.I agree.But that motive may, and here I am persuaded it does,negate the expressed intent.7See Blue Ribbon Products Co., Inc.,et al.,106 NLRB 562;Washington Hardware Com-pany,96 NLRB 1001;Carnation Company,90 NLRB 1808.